SARGUS, District Judge.
I concur in the opinion of Chief Judge Martin. I write separately to note that our decision is compelled by the Supreme Court’s decision in Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (per curiam) which found unconstitutional a Kentucky statute requiring the placement of the Ten Commandments in all public school classrooms. Further,
[T]he Ten Commandments- are not in peril. They may be displayed in every church, synagogue, temple, mosque, home and storefront. They may be displayed on lawns and in corporate board rooms. Where this precious gift cannot, and should not, be displayéd as a religious text is on government property.
Harvey v. Cobb County, Ga., 811 F.Supp. 669, 670 (N.D.Ga.1993) (emphasis added), aff'd 15 F.3d 1097 (11th Cir.), cert. denied, 511 U.S. 1129, 114 S.Ct. 2138, 128 L.Ed.2d 867 (1994).
Finally, as the majority opinion makes clear, the Ten Commandments, which played a most significant role in the development of positive law and western civilization, may be displayed on public property in the context of their historical significance. Our Constitution does not permit, however, a state to select or favor one religious creed over another.